Case 2:20-cv-04710-RSWL-RAO Document 20-14 Filed 10/20/20 Page 1 of 3 Page ID
                                 #:181




                                 EXHIBIT N
     Case 2:20-cv-04710-RSWL-RAO Document 20-14 Filed 10/20/20 Page 2 of 3 Page ID
                                      #:182

 1    BRICE E. BRYAN & ASSOCIATES
      BRICE E. BRYAN, State Bar No. 179584
 2    CHRISTOPHER J. BRANTINGHAM, State Bar No 261782
      JEFFREY T. GILLINGHAM, State Bar No. 304646
 3    25 West Rolling Oaks Drive, Suite 202
      Thousand Oaks, CA. 91361
 4    Phone:    (818) 223-8090
      Fax:      (818) 223-8072
 5
      Attorn~ys for Defendant:
 6    ROCKY'S RACQUET WORLD
 7
                              UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
                                               Case No: 2:20-cv-04710 RSWL (RAOx)
11    ANTHONY BOUYER, an individual,
                                               DECLARATION OF
12                                             A.T. DICKENS IN SUPPORT OF
                 Plaintiff,                    ROCKY'S RACQUET WORLD'S
13                                             NOTICE OF MOTION AND
                                               MOTION TO DISMISS PLAINTIFF
14    vs.                                      BOUYER'S COMPLAINT
15
      ROCKY' S RACQUET WORLD, a
16    Limited Partnership; and DOES 1-10,      rDEFENDANT ROCKY'S RACQUET
      inclusive,                               WORLD'S NOTICE OF MOTION AND
17                                             MOTION TO DISMISS PLAINTIFF
                                               BOUYER'S COMPLAINT
18                                             CONCURRENTLY SUBMITTED]
                 Defendants.
19
20
                                      DECLARATION
21
            I, A.T. DICKENS, hereby declare that, if called as a witness, I could
22
      competently, and would, testify to the following based on my personal knowledge:
23
       1.   I am the managing partner of ROCKY' S RACQUET WORLD, a Limited
24
            Partnership.
25
      2.    The plaintiff in this case, Anthony Bouyer, claimed in his complaint that he
26
            had given ROCKY' S RACQUET WORLD notice of the deficiencies
27
            outlined in his Complaint.
28

                                              -1-
     Case 2:20-cv-04710-RSWL-RAO Document 20-14 Filed 10/20/20 Page 3 of 3 Page ID
                                      #:183
       3.   I can say without hesitation that no such notice was given, ROCKY' S
 1
            RACQUET WORLD, was not contacted by telephone, letter, email or any
 2
            other means of communication.
 3
      4.    Further, Plaintiff's allegation in Paragraphs 14 & 15 of his Complaint that
 4
            Defendant had and has no policy or plan in place to make sure there is ADA
 5
            compliant accessible parking is false. It is our policy at ROCKY'S
 6
            RACQUET WORLD to maintain ADA complaint parking and to make
 7
            readily achievable changes as required by the ADA when problems are
 8
            brought to our attention.
 9
10
            I declare under penalty of perjury under the laws of the United States of
11
      America that the foregoing is true and correct. This declaration was executed this
12
      day October 19, 2020 in Thousand Oaks, California.
13
14
15
                                                             0.~
16
                                                             A.T. Dickens
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
